Exhibit 10.73

 

*** Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SIXTH ADDENDUM TO

ADCENTER LICENSE, HOSTING AND SUPPORT AGREEMENT

This Sixth Addendum is entered into by and between IAC Search & Media, Inc., a
Delaware corporation (“Partner”) and LookSmart, Ltd., a Delaware corporation
(“LookSmart”) and is the sixth addendum to that certain AdCenter License,
Hosting and Support Agreement by and between Partner and LookSmart entered into
as of May 16th, 2005, as amended by the parties in five prior addenda
(collectively, the “Agreement”). This Sixth Addendum is effective as of
December 1, 2009 (the “Addendum Effective Date”).

WHEREAS, the parties entered into the Agreement on May 16, 2005;

WHEREAS, the parties amended the Agreement in five addenda dated January
2006, June 2006, January 2007, June 2007, and March 2008;

WHEREAS, on May 19, 2009, Partner notified LookSmart that it would not renew the
Agreement and that the Agreement would expire by its term effective December 31,
2009;

WHEREAS, Partner now wishes to renew the Agreement beyond December 31, 2009; and

WHEREAS, the parties wish to amend the Agreement to, among other things, extend
the Term.

NOW THEREFORE, for good and adequate consideration, the receipt of which is
acknowledged, the parties agree as follows:

 

1. All capitalized terms used herein and not otherwise defined herein shall have
the respective meanings assigned thereto in the Agreement

 

2. Paragraphs 3(a) and 3(h) are hereby deleted in their entirety and replaced
with the following:

“Subscription Payment. Partner shall pay to LookSmart the following Subscription
Payment for Gross Revenues and Third Party Gross Revenues collected by Partner
in each calendar month during the Term. For the avoidance of doubt, the revenue
share payments described in this section shall be due and payable (at the time
specified in Section 3(d) below) beginning on January 1, 2010.”

 

Time Period

  

Subscription Payment

January 2010    […***…] February 2010   

[…***…]

March 2010   

[…***…]

Extended Term   

[…***…]



--------------------------------------------------------------------------------

3. Paragraph 4 of the Agreement entitled “Partner Obligations” shall be amended
to include the following subparagraph:

“e. Use Restrictions. Partner’s use of the AdCenter in any twenty-four (24) hour
period shall not exceed [...***...]. For the purposes of this paragraph the term
“Query” shall mean an individual http request made to the AdCenter for results;
the term “Keyword Listing” shall mean each keyword associated with an Ad Group;
the term “Ad Group” shall mean individual keywords targeted by each advertiser;
and the term “Impression” shall mean each Keyword Listing result returned in
response to a Query.”

 

4. Paragraph 8(a) of the Agreement is deleted in its entirety and replaced with
the following:

“Term. The term of this Agreement (the “Term”) will begin on the Effective Date
and will end on March 31, 2010. Thereafter, Partner may extend the Term in
one-month intervals up to a maximum of six months by providing thirty (30) days
prior written notice to LookSmart (the “Extended Term”).”

 

5. Paragraph 8(c) is deleted in its entirety and replaced with the following:

“c. Termination for Violations of Use Restrictions: LookSmart may terminate this
Agreement if Partner is in breach of the Use Restrictions defined in paragraph
4(e) above and that breach remains uncured for five (5) days following delivery
of written notice to Partner of the breach.”

 

6. Except as expressly modified herein, the Agreement shall remain in full force
and effect.

 

Partner

  LookSmart

By:

 

/s/ James Speer

    By:   /s/ Michael Schoen

Name:

  James Speer     Name:   Michael Schoen

Title:

  President     Title:   VP/GM, Advertising Platform

Date:

  12/22/09     Date:   12/22/09

*** Confidential Treatment Requested